DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 4/27/22, with respect to the rejection of claims 10, 12-15, and 17 under 35 U.S.C. §102 as anticipated by Cordes et al. (US 2003/0026141 A1) have been fully considered and are persuasive.  The rejection of claims 10, 12-15, and 17 under 35 U.S.C. §102 has been withdrawn. 
Applicant’s arguments, see page 8, filed 4/27/22, with respect to the rejection of claims 1, 5-9, and 18-20 under 35 U.S.C. §103 as unpatentable over Cordes et al. (US 2003/0026141 A1) and Suh et al. (US 2011/0134679 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cordes et al. (US 2003/0026141 A1) under 35 U.S.C. §103.
Applicant’s arguments, see page 8, filed 4/27/22, with respect to the rejection of claims 10, 11, 14-16, and 18-20 under obviousness-type double patenting have been fully considered and are unpersuasive.  Applicant argues cancellation of claim 10 negates the double patenting rejection, but claims 11 and 14-16 are still rendered obvious by claims 1, 7, 10, 13, and 14 of U.S. Patent No. 10,928,585, and therefore the obviousness-type double patenting rejection is maintained.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al. (US 2003/0026141 A1).
Cordes et al discloses a memory device (Fig 4), comprising:
an electro-optical substrate 40 including a waveguide 48, wherein the waveguide 48 defines a plurality of receive optical paths and a plurality of transmit optical paths, wherein the receive optical paths are optically separated from one another, and wherein the transmit optical paths are optically separated from one another (Fig 4; [0055]);
a plurality of optical fibers ([0033]); and
a plurality of memories 52 carried by the electro-optical substrate 40, wherein the memories 52 are electrically coupled to the electro-optical substrate 40 (i.e. via contacts 56; Fig 2; [0056]), wherein individual ones of the memories are optically coupled, via a corresponding one of the optical fibers, to (a) a corresponding one of the receive optical paths and (b) a corresponding one of the transmit optical paths, and wherein the receive optical paths and the transmit optical paths are different for each of the memories (Fig 4; [0056], [0059)).
Cordes et al. further discloses the electro-optical substrate 40 further includes an electrical substrate coupled to the waveguide 48, wherein the memories 52 are electrically coupled to the electrical substrate (Fig 4; [0056]), and the waveguide is affixed to the electrical substrate ([0056]).
However, Cordes et al. does not disclose the waveguide comprises two or more layers of polymer material having differing refractive indices and does not include a pre-formed substrate.  More specifically, Cordes et al. does not disclose the layers of polymer material forming a waveguide directly on the printed circuit board.
Forming an optical waveguide, not comprising a pre-formed substrate, from two or more polymer layers, is a common waveguide construction in the prior art, and one of ordinary skill would have found the same obvious at the time the invention was effectively filed for the purpose of creating a reliable waveguiding structure.  Moreover, forming polymer waveguide structures comprising a plurality of polymer layers on a circuit board is well known in the art, and one of ordinary skill would have found the same obvious for the purpose of providing an electro-optic substrate from standard materials and less susceptible to fiber breakage “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 13, and 14 of U.S. Patent No. 10,928,585. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 10, 13, and 14 of U.S. Patent No. 10,928,585 anticipate the current invention of claims 11 and 14-16, and anticipation is considered the epitome of obviousness.
Allowable Subject Matter
Claims 12, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 12, the prior art does not disclose or reasonably suggest a memory device as required by the claim, specifically wherein the electro- optical substrate includes an edge connector, wherein the memories are configured to receive power via the edge connector, and wherein the memories are configured to receive data signals only via the waveguide.
The most applicable prior art, Cordes et al. (US 2003/0026141 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claim.
Re. Claim 13, the prior art does not disclose or reasonably suggest a memory device as required by the claim, specifically wherein individual ones of the memories include (a) a first photon integrated circuit (PIC) chip optically coupled to the corresponding one of the receive optical paths and (b) a second PIC chip optically coupled to the corresponding one of the transmit optical paths.
The most applicable prior art, Cordes et al. (US 2003/0026141 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claim.
Re. Claim 17, the prior art does not disclose or reasonably suggest a memory device as required by the claim, specifically wherein individual ones of the memories include a photon integrated (PIC) chip optically coupled to the corresponding one of the receive optical paths or the corresponding one of the transmit optical paths.
The most applicable prior art, Cordes et al. (US 2003/0026141 A1), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claim.
Claims 2-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest the claimed invention, specifically comprising an optical connector optically coupled to the receive optical paths and the transmit optical paths, wherein individual ones of the memories are optically coupled to the optical connector via (a) the corresponding one of the receive optical paths and (b) the corresponding one of the transmit optical paths, in combination with the remaining limitations of the claims.
The most applicable prior art, Cordes et al. (US 2003/0026141 A1), fails to disclose or reasonably suggest the claimed invention, since Cordes et al. includes an edge connector for connection to an electrical connector.  One of ordinary skill would not have been motivated to couple an optical connector to the device as required by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/3/22